Name: Commission Regulation (EC) No 2470/98 of 17 November 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 11. 98L 308/12 COMMISSION REGULATION (EC) No 2470/98 of 17 November 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities18. 11. 98 L 308/13 ANNEX to the Commission Regulation of 17 November 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 48,1 624 145,6 999 96,9 0709 90 70 052 63,4 204 35,6 999 49,5 0805 20 10 204 58,2 999 58,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 55,1 999 55,1 0805 30 10 052 58,6 528 59,1 600 75,9 999 64,5 0806 10 10 052 151,1 400 244,5 504 280,1 508 193,8 604 107,9 999 195,5 0808 10 20, 0808 10 50, 0808 10 90 060 23,7 064 45,6 388 21,0 400 75,0 404 65,2 999 46,1 0808 20 50 052 90,6 064 59,0 400 84,0 720 52,9 999 71,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.